DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of U.S. Patent No. 10,921,797. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent contain all the limitations of the instant application.
Instant Application 
U.S. Patent 10,921,797
1. A factory management and monitoring system comprising:
a processing unit structured to receive data from a plurality of sensors structured to monitor a plurality of machines in a can production line of a factory, to analyze the received data, and to generate a user interface including the received data or information resulting from analysis of the received data; and
a display structured to display the user interface,
wherein the user interface includes a plurality of views including a first view including received 


1. …wherein the single machine is a cupper or a necker and the single factory includes a can production line…
3. The factory management and monitoring system of claim 1, wherein the processing unit is located remotely from the factory.
3. The factory management and monitoring system of claim 1, wherein the processing unit is located remotely from the one or more factories.
4. The factory management and monitoring system of claim 1, wherein the processing unit is structured to compare at least one piece of the received data to a predetermined threshold and to generate an alarm in the user interface when the at least one piece of the received data exceeds the predetermined threshold.
4. The factory management and monitoring system of claim 1, wherein the processing unit is structured to compare at least one piece of the received data to a predetermined threshold and to generate an alarm in the user interface when the at least one piece of the received data exceeds the predetermined threshold.
5. The factory management and monitoring system of claim 1, wherein the processing unit is structured output one or more commands to control at least one of the plurality of machines.
5. The factory management and monitoring system of claim 1, wherein the processing unit is structured output one or more commands to control at least one of the machines.

6. The factory management and monitoring system of claim 1, wherein the processing unit is structured to generate a material or work order based on the received data.
7. The factory management and monitoring system of claim 1, wherein the display is located remotely from the processing unit.
7. The factory management and monitoring system of claim 1, wherein the display is located remotely from the processing unit.
8. The factory management and monitoring system of claim 1, wherein the processing unit is structured to generate one or more reports including the received data or information resulting from analysis of the received data.
8. The factory management and monitoring system of claim 1, wherein the processing unit is structured to generate one or more reports including the received data or information resulting from analysis of the received data.
9. The factory management and monitoring system of claim 1, further comprising:
an input device structured to receive input from the user, and wherein the user interface is interactive responsive to inputs received via the input device.
1. …an input device structured to receive input from the user, and wherein the user interface is interactive responsive to inputs received via the input device…
10. The factory management and monitoring system of claim 9, wherein the processing unit is structured to switch between the plurality of views based on input received via the input device.
1. …wherein the processing unit is structured to switch between the plurality of views based on input received via the input device…

1. …wherein the single machine is a cupper or a necker and the single factory includes a can production line, and wherein the multiple machines includes at least the cupper, the necker, and a bodymaker.
12. The factory management and monitoring system of claim 11, wherein the received data or information resulting from analysis of the received data includes one or more of a cupper speed, a count of total cups, characteristics of one or more components of the cupper, a necker speed, a count of total unit produced by the necker, characteristics of one or more components of the necker, and characteristics of the bodymaker.
9. The factory management and monitoring system of claim 1, wherein the received data or information resulting from analysis of the received data includes one or more of a cupper speed, a count of total cups, characteristics of one or more components of the cupper, a necker speed, a count of total unit produced by the necker, characteristics of one or more components of the necker, and characteristics of the bodymaker.
13. A factory management and monitoring method comprising:
receiving, by a processing unit, data from a plurality of sensors structured to monitor a plurality of machines included in a can production line of a factory;
analyzing the received data;

displaying the user interface,
wherein the user interface includes a plurality of views including a first view including received data or information resulting from analysis of the received data associated with a single machine in the factory and a second view including received data or information resulting from analysis of the received data associated with multiple machines in the factory.


comparing, with the processing unit, at least one piece of the received data to a predetermined threshold; and
generating an alarm in the user interface when the at least one piece of the received data exceeds the predetermined threshold
4. The factory management and monitoring system of claim 1, wherein the processing unit is structured to compare at least one piece of the received data to a predetermined threshold and to generate an alarm in the user interface when the at least one piece of the received data exceeds the predetermined threshold.
15. The factory management and monitoring method of claim 13, further comprising:



16. The factory management and monitoring method of claim 13, further comprising:
generating a material or work order based on the received data.
6. The factory management and monitoring system of claim 1, wherein the processing unit is structured to generate a material or work order based on the received data.
17. The factory management and monitoring method of claim 13, further comprising:
generating, with the processing unit, one or more reports including the received data or information resulting from analysis of the received data
8. The factory management and monitoring system of claim 1, wherein the processing unit is structured to generate one or more reports including the received data or information resulting from analysis of the received data.
18. The factory management and monitoring method of claim 13, wherein the single machine is a cupper or a necker, and wherein the multiple machines includes at least the cupper, the necker, and a bodymaker.
10. …wherein the single machine is a cupper or a necker and the single factory includes a can production line, and wherein the multiple machines includes at least the cupper, the necker, and a bodymaker.
19. The factory management and monitoring method of claim 18, wherein the received data or information resulting from analysis of the received data includes one or more of a cupper speed, a count of total cups, characteristics of one or more components of the cupper, a necker 


receiving, by a processing unit, data from a plurality of sensors structured to monitor a plurality of machines included in a can production line of a factory;
analyzing the received data;
generating a user interface including the received data or information resulting from analysis of the received data; and
displaying the user interface,
wherein the user interface includes a plurality of views including a first view including received data or information resulting from analysis of the received data associated with a single machine in the factory and a second view including received 
.


Claim Objections
Claims 14, 15 and 17 are objected to because of the following informalities:  the claims should end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. U.S. PGPub 2015/0220071 in view of Cochran et al. U.S. PGPub 2005/0174571.
Regarding claims 1, 13 and 20, Hahn discloses a factory management and monitoring system comprising: a processing unit structured to receive data from a plurality of sensors (e.g. sensor/acoustic signal emitter/optical signal emitter) structured to monitor a plurality of machines in a container  production line of a factory, to analyze the received data, and to generate a user interface including the received data or information resulting from analysis of the received data (e.g. pg. 1, ¶7-8; pg. 2, ¶15-16; pg. 4-5, ¶50-59; Fig. 1) and a display structured to display the user interface (e.g. pg. 1, ¶7-8; pg. 2, ¶15-16; pg. 4-5, ¶50-59; Fig. 1), wherein the user interface includes a plurality of views including a first view including received data or information resulting from analysis of the received data associated with a 
 	Hahn discloses a container production line, but does not explicitly disclose a can production line that is a can body production line.
 	Regarding claims 1, 2, 13 and 20, Cochran discloses a can production line that is a can body production line (e.g. abstract; pg. 1, ¶6).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to produce specifically can bodies in Hahn’s production line. One of ordinary skill in the art would have been motivated to do this since cans are common beverage containers.
 	Therefore, it would have been obvious to modify Hahn with Cochran to obtain the invention as specified in claims 1-10, 13-17 and 20.

 	Regarding claim 3, Hahn discloses the factory management and monitoring system of claim 1, wherein the processing unit is located remotely from the factory (e.g. pg. 1, ¶7-8; pg. 2, ¶15-16; pg. 4-5, ¶50-59; Fig. 1, when the user interface is removed by user). 
 	Regarding claims 4 and 14, Hahn discloses the factory management and monitoring system of claim 1, wherein the processing unit is structured to compare at least one piece of the received data to a predetermined threshold and to generate an alarm in the user interface when the at least one piece of the received data exceeds the predetermined threshold (e.g. pg. 1, ¶7-8; pg. 2, ¶15-16; pg. 4-5, ¶50-59; Fig. 1). 
 	Regarding claims 5 and 15, Hahn discloses the factory management and monitoring system of claim 1, wherein the processing unit is structured output one or more commands to control at least one of the plurality of machines (e.g. pg. 1, ¶7-8; pg. 2, ¶15-16; pg. 4-5, ¶50-59; Fig. 1). 

 	Regarding claim 7, Hahn discloses the factory management and monitoring system of claim 1, wherein the display is located remotely from the processing unit (e.g. pg. 1, ¶7-8; pg. 2, ¶15-16; pg. 4-5, ¶50-59; Fig. 1). 
 	Regarding claims 8 and 17, Hahn discloses the factory management and monitoring system of claim 1, wherein the processing unit is structured to generate one or more reports including the received data or information resulting from analysis of the received data (e.g. pg. 1, ¶7-8; pg. 2, ¶15-16; pg. 4-5, ¶50-59; Fig. 1). 
 	Regarding claim 9, Hahn discloses the factory management and monitoring system of claim 1, further comprising: an input device structured to receive input from the user, and wherein the user interface is interactive responsive to inputs received via the input device (e.g. pg. 1, ¶7-8; pg. 2, ¶15-16; pg. 4-5, ¶50-59; Fig. 1). 
 	Regarding claim 10, Hahn discloses the factory management and monitoring system of claim 9, wherein the processing unit is structured to switch between the plurality of views based on input received via the input device (e.g. pg. 1, ¶7-8; pg. 2, ¶15-16; pg. 4-5, ¶50-59; Fig. 1). 

Allowable Subject Matter
Claims 11, 12, 18 and 19 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the non-statutory double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CKMarch 2, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116